            Case 19-11781-LSS   Doc 797-3   Filed 05/29/20   Page 1 of 35




                                    Exhibit C

                            Litigation Trust Agreement



[See attached.]
              Case 19-11781-LSS            Doc 797-3       Filed 05/29/20       Page 2 of 35

                                                                                  K&E Comments 5.29.20


                                LITIGATION TRUST AGREEMENT

        This LITIGATION TRUST AGREEMENT is made this [●] day of June, 2020
(this “Agreement”), by and among Cornucopia Oil & Gas Company, LLC (the “Company”),
Corsair Oil & Gas LLC (“Corsair”) and Furie Operating Alaska, LLC (“Furie” and, together with
the Company and Corsair, the “Company Parties”), as settlors, and [●] 1, as trustee of the Litigation
Trust referred to herein (in such capacity, the “Litigation Trustee”), and creates and establishes the
Litigation Trust (the “Litigation Trust”) referenced herein in order to facilitate the implementation
of The Second Amended Joint Plan of Reorganization for the Debtors Under Chapter 11 of the
Bankruptcy Code, dated May 6, 2020 (as the same may be amended, supplemented, or otherwise
modified from time to time in accordance with the terms and provisions thereof and including the
Plan Supplement, the “Plan”). Each Company Party and the Litigation Trustee are sometimes
referred to herein individually as a “Party” and, collectively, as the “Parties.”

                                                RECITALS

       WHEREAS, each of the Debtors filed a voluntary petition for relief (collectively,
the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) on August 9, 2019 in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”); and

       WHEREAS, on June [●], 2020, the Bankruptcy Court entered its order confirming the Plan
(the “Confirmation Order”); and

        WHEREAS, the Plan provides, among other things, as of the effective date of the Plan
(the “Effective Date”), for (a) the creation and establishment of the Litigation Trust for the benefit
of the holders of Litigation Trust Interests set forth on Schedule 1 attached hereto (together with
their respective successors and assigns, each such holder, a “Litigation Trust Beneficiary,” and
collectively, the “Litigation Trust Beneficiaries”), (b) the automatic transfer to the Litigation Trust
of the Litigation Trust Assets, as well as the rights and powers of each Company Party in such
Litigation Trust Assets, free and clear of all Claims and Interests, (c) the prosecution and settlement
of the Claims and Causes of Action on the Schedule of Retained Causes of Action that the Debtors,
the Reorganized Debtors, or their Estates would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity to be transferred to the Litigation Trust by the Litigation Trustee
(collectively, the “Litigation Claims”) and the distribution of the proceeds therefrom to the
Litigation Trust Beneficiaries, in accordance with the Plan, the Confirmation Order and this
Agreement and (d) the winding down of the Chapter 11 Cases and the Estates; and

        WHEREAS, the Litigation Trust is intended to qualify as (a) a “liquidating trust” pursuant
to the Internal Revenue Code of 1986, as amended (the “IRC”), and the regulations promulgated
thereunder (“Treasury Regulations”), including Treasury Regulation section 301.7701-4(d),
created for the primary purpose of liquidating the Litigation Trust Assets transferred to it, with no
objective to continue or engage in the conduct of a trade or another business, except to the extent


1
    Note to Draft: To be selected by the DIP Agent and the Prepetition Term Loan Agent.



KE 68168657
             Case 19-11781-LSS         Doc 797-3      Filed 05/29/20      Page 3 of 35




reasonably necessary to, and consistent with, the purpose of the Litigation Trust and (b) as a
“grantor trust” for U.S. federal income tax purposes, pursuant to sections 671-677 of the IRC; and

        WHEREAS, the Litigation Trust shall not be deemed a successor in interest of the
Company Parties for any purpose other than as specifically set forth in the Plan, the Confirmation
Order or this Agreement, and upon the transfer by the Company Parties of the Litigation Trust
Assets to the Litigation Trust, neither the Company Parties nor the Reorganized Debtors will have
a reversionary or further interest in or with respect to the Litigation Trust Assets or the Litigation
Trust; and

       WHEREAS, the Litigation Trustee shall have all powers necessary to implement the
provisions of this Agreement and administer the Litigation Trust as provided herein.

        NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in consideration of
the promises, the mutual agreements of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and affirmed, the
Parties hereby agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

        For all purposes of this Agreement, capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Plan.

                                  ARTICLE II
                     ESTABLISHMENT OF THE LITIGATION TRUST

       2.1     Establishment of the Litigation Trust and Appointment of the Litigation Trustee.

                (a)    The Company Parties and the Litigation Trustee, pursuant to the Plan and
the Confirmation Order and in accordance with the applicable provisions of the Bankruptcy Code,
hereby establish a trust on behalf of the Litigation Trust Beneficiaries, which shall be known as
the “[Furie] Litigation Trust,” on the terms set forth herein, for the primary purpose of liquidating
the Litigation Trust Assets transferred to it. In connection with the exercise of the Litigation
Trustee’s powers hereunder, the Litigation Trustee may use this name or such variation thereof as
the Litigation Trustee sees fit.

                (b)     The Litigation Trustee is hereby appointed as trustee of the Litigation Trust
effective as of the Effective Date.

              (c)     The Litigation Trustee agrees to accept and hold the Litigation Trust Assets
in trust for the Litigation Trust Beneficiaries, subject to the provisions of the Plan, the
Confirmation Order and this Agreement.

               (d)    The Litigation Trustee and each successor trustee serving from time to time
hereunder shall have all the rights, powers, and duties as set forth herein.




                                                  2
             Case 19-11781-LSS          Doc 797-3      Filed 05/29/20      Page 4 of 35




              (e)     The Litigation Trustee is, and any successor trustee serving from time to
time hereunder shall be, a “United States person” as such term is defined in Section 7701(a)(30)
of the IRC.

               (f)     The Litigation Trustee may serve without bond.

               (g)     Subject to the terms of this Agreement, any action by the Litigation Trustee
that affects the interests of more than one Litigation Trust Beneficiary shall be binding and
conclusive on all Litigation Trust Beneficiaries even if such Litigation Trust Beneficiaries have
different or conflicting interests; provided, that any such action shall not disproportionately
adversely affect any single or group of Litigation Trust Beneficiaries vis a vis any other single or
group of Litigation Trust Beneficiaries.

               (h)      For the avoidance of doubt, (i) the Litigation Trustee is not and shall not be
deemed an officer, director, or fiduciary of any of the Reorganized Debtors or their respective
subsidiaries and (ii) none of the Company Parties or Reorganized Debtors is or shall be deemed a
fiduciary or agent of the Litigation Trust, and such parties owe no duties or obligations to the
Litigation Trust except as are expressly set forth in the Plan, the Confirmation Order, this
Agreement or other future written agreement between such Persons and the Litigation Trust.

       2.2     Transfer of the Litigation Trust Assets.

                (a)     Pursuant to the Plan, as of the Effective Date, in partial satisfaction of all
Allowed Prepetition Term Loan Claims, the Company Parties and the Estates shall irrevocably
transfer, assign and deliver, and shall be deemed to have transferred, assigned and delivered, to the
Litigation Trust, without recourse, all of their respective rights, title and interest in the Litigation
Trust Assets, free and clear of all liens, Claims, encumbrances and Interests (legal, beneficial or
otherwise) for the benefit of the Litigation Trust Beneficiaries, including, without limitation, all
attorney-client privileges, work-product privileges, accountant-client privileges and any other
evidentiary privileges or immunity (collectively, the “Transferred Privileges”) in respect of the
Litigation Claims that, prior to the Effective Date, belonged to the Company Parties or the Estates
pursuant to applicable federal, state and other law, which shall vest in the Litigation Trust, in trust,
and, consistent with sections 1123(a)(5)(B) and 1123(b)(3)(B) of the Bankruptcy Code, for the
sole benefit of the Litigation Trustee and the Litigation Trust Beneficiaries; provided that the
Litigation Trust may not intentionally waive any Transferred Privileges in respect of records,
documents, or information related to the Litigation Trust Assets without first providing to the
Reorganized Debtors reasonable advance written notice and an opportunity to protect their
respective rights with respect to any subsequent disclosure and the terms of any protective order,
confidentiality stipulation, or similar agreement relating to such disclosure. The Reorganized
Debtors may not make disclosure in a manner that would effectuate a waiver of any Transferred
Privileges in respect of records, documents or information related to the Litigation Trust Assets
without first providing to the Litigation Trustee reasonable advance written notice and an
opportunity to protect the Litigation Trust’s rights with respect to any subsequent disclosure and
the terms of any protective order, confidentiality stipulation, or similar agreement relating to such
disclosure.




                                                   3
            Case 19-11781-LSS          Doc 797-3      Filed 05/29/20     Page 5 of 35




                (b)    Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall operate as a waiver of any privileges held and retained by the Reorganized
Debtors. In no event shall any part of the Litigation Trust Assets revert to or be distributed to the
Company Parties; provided, however, the foregoing shall not prohibit the Litigation Trust, pursuant
to the terms and conditions of this Agreement, from making distributions to any Litigation Trust
Beneficiary that is or becomes a successor in interest to any one or more of the Company Parties
(including, as applicable, any successor in interest to any one or more of the Reorganized Debtors).
The Litigation Trust’s receipt of the Transferred Privileges shall be without waiver in recognition
of the joint/successorship interest in prosecuting claims on behalf of the Company Parties or the
Estates.

                (c)      From and after the Effective Date, the Parties shall provide reasonable
access to copies of the Company Parties’ and Reorganized Debtors’ records and information
relating to the Litigation Trust Assets, including electronic records or documents, copies of which
shall be provided by the Company Parties or the Reorganized Debtors, as applicable, to the
Litigation Trust and its advisors, at the cost and expense of the Litigation Trust, all in compliance
with applicable law. Following the Effective Date, the Parties shall use their reasonable best
efforts to enter into a written agreement, in the form attached hereto as Exhibit A (the “Common
Interest Agreement”), memorializing the common legal interest that exists among the Parties and
their respective creditors, including, for the avoidance of doubt, the Prepetition Term Loan
Lenders. For the avoidance of doubt, the failure of the Parties to enter into the Common Interest
Agreement shall not operate to waive any common legal interests that exist among the Parties and
their respective creditors or otherwise constitute a breach of this Agreement.

               (d)    At the reasonable request and upon reasonable advance written notice of the
Litigation Trustee, the Company Parties, the Reorganized Debtors and any party under their
control shall, at the cost and expense of the Litigation Trust: (i) execute and deliver any
instruments, documents, books, and records (including those maintained in electronic format and
original documents as may be needed) and (ii) take, or cause to be taken, such further actions
necessary to evidence or effectuate the transfer of the Litigation Trust Assets to the Litigation
Trust. Notwithstanding anything to the contrary herein, nothing contained in this Agreement shall
restrict the Company Parties’ or the Reorganized Debtors’ ability to use any such instruments,
documents, books, and records of the Company Parties or the Reorganized Debtors.

                (e)     On the Effective Date, and at the reasonable request and upon reasonable
advance written notice of the Litigation Trustee, the Company Parties, the Reorganized Debtors
and any party under the control of such parties shall promptly transfer or make readily available
to the Litigation Trustee and its advisors all records, documents, information, and work product in
respect of the Litigation Claims (including all electronic records, documents, information and work
product) (the “Litigation Claims Materials”) in the possession of the Debtors, the Estates, or the
Reorganized Debtors. The Reorganized Debtors shall preserve all Litigation Claims Materials
until the earlier of (i) such time as the Litigation Trustee notifies the Reorganized Debtors in
writing that such records are no longer required to be preserved or (ii) the Termination Date (as
defined herein) (the “Preservation Termination Date”). Following the occurrence of the
Preservation Termination Date, upon the Reorganized Debtor’s written request (a “Document
Return/Destruction Request”), the Litigation Trust, in its discretion, shall either return to the
Reorganized Debtors or destroy all copies of the Litigation Claims Materials in its possession,


                                                 4
            Case 19-11781-LSS          Doc 797-3      Filed 05/29/20     Page 6 of 35




custody, or control including copies retained by the Litigation Trustee and the Litigation Trust
Professionals; provided that the Litigation Trust and the Litigation Trust Professionals may retain
copies of the Litigation Claims Materials (A) that are stored on their respective IT backup and
disaster recovery systems until the ordinary course deletion thereof or (B) as required by law or
the Litigation Trust’s or the Litigation Trust Professionals’ respective document retention policies.
Within 30 days of the Litigation Trust’s receipt of a Document Return/Destruction Request, the
Litigation Trustee shall certify in writing to the Company Parties and Reorganized Debtors that
the Litigation Trust has complied with the obligations in the foregoing sentence.

               (f)     The Company Parties, the Reorganized Debtors and any party under the
control of such Parties shall take, or cause to be taken, all such further actions as the Litigation
Trustee may reasonably request in order to permit the Litigation Trustee to investigate, prosecute,
protect and preserve all Litigation Claims; provided that the Reorganized Debtors shall be
reimbursed by the Litigation Trust for any reasonable and documented out-of-pocket expenses in
connection with such cooperation.

                (g)     If at any point the Litigation Trustee disputes the Reorganized Debtors’
decision to withhold Litigation Claims Materials, the Litigation Trustee shall notify the
Reorganized Debtors of such dispute in writing. If the parties are unable to agree, either Party
shall be entitled to submit the dispute to the Bankruptcy Court on no less than seven (7) days’
written notice to the other Parties, or such shorter period as approved by the Bankruptcy Court, for
a determination of whether the Reorganized Debtors may withhold any such Litigation Claims
Materials. Until such time as the matter is resolved by the Bankruptcy Court, the Reorganized
Debtors may continue to withhold any such Litigation Claims Materials pending the outcome of
such dispute.

               (h)    All of the proceeds received by the Litigation Trust from the pursuit of any
Litigation Claims, net of any amounts payable out of any such proceeds to any Litigation Trust
Professional pursuant to a contingency fee arrangement (such amounts, “Contingency Fees”) and
which are payable under such agreement only upon collection of any such proceeds (such proceeds
net of any Contingency Fees, the “Litigation Trust Proceeds”) shall be added to the Litigation Trust
Assets and held as a part thereof (and title thereto shall be vested in the Litigation Trust).

               (i)     For all federal, state and local income tax purposes, all parties (including,
without limitation, the Company Parties, the Litigation Trustee and the Litigation Trust
Beneficiaries) shall treat the transfer of the Litigation Trust Assets to the Litigation Trust in
accordance with Section 7.1.

                (j)    Such transfers pursuant to the Plan shall be exempt from any stamp, real
estate transfer, mortgage reporting, sales, use or other similar tax, pursuant to section 1146(a) of
the Bankruptcy Code.

               (k)     Notwithstanding the foregoing or anything in the Plan, for purposes of
section 553 of the Bankruptcy Code, the transfer of the Litigation Claims to the Litigation Trust
shall not affect the mutuality of obligations that otherwise may have existed prior to the
effectuation of such transfer nor shall the transfer of the Litigation Claims to the Litigation Trust




                                                 5
             Case 19-11781-LSS          Doc 797-3      Filed 05/29/20     Page 7 of 35




diminish, but shall fully preserve, any defenses a defendant would have if such Litigation Claims
had been retained by the Company Parties.

       2.3     Funding of the Litigation Trust; Payment of Fees and Expenses.

               (a)     The Litigation Trust shall be funded with the Working Capital Cash and the
proceeds of the Causes of Action on the Schedule of Retained Causes of Action consistent with
the Plan (other than those that are to be released pursuant to the Webb Settlement and RWIO
Settlement), which shall be used to administer the Litigation Trust Assets and pay the reasonable,
documented, out-of-pocket fees, expenses and costs of the Litigation Trust, including, without
limitation, reasonable, documented, out-of-pocket fees and expenses incurred by advisors or
professionals retained by the Litigation Trustee (collectively, the “Litigation Trust Professionals”).

               (b)     The Litigation Trustee may incur any reasonable and necessary expenses in
connection with the performance of its duties under the Plan, the Confirmation Order and this
Agreement, including in connection with retaining Litigation Trust Professionals or entering into
agreements pursuant to Section 4.6 and Section 4.7. All reasonable, documented, out-of-pocket
fees, expenses, and costs of the Litigation Trust shall be paid by, and solely be the obligation of,
the Litigation Trust. In accordance with and subject to Sections 2.3(a) and 2.3(b) hereof, all
reasonable, documented, out-of-pocket fees, expenses and costs of the Litigation Trust, including,
without limitation, all reasonable, documented, out-of-pocket fees and expenses incurred by
Litigation Trust Professionals, shall be paid by the Litigation Trust from the Litigation Trust
Assets.

               (c)     Any failure or inability of the Litigation Trust to obtain funding for the
Litigation Trust will not affect the enforceability of the Litigation Trust.

        2.4     Title to the Litigation Trust Assets. The transfer of the Litigation Trust Assets to
the Litigation Trust pursuant to Section 2.2 is being made for the sole benefit, and on behalf, of
the Litigation Trust Beneficiaries. Upon the transfer of the Litigation Trust Assets to the Litigation
Trust, the Litigation Trust shall succeed to all of the Company Parties’, the Estates’ and the
Litigation Trust Beneficiaries’ rights, title and interest in the Litigation Trust Assets, and no other
Person shall have any interest, legal, beneficial or otherwise, in the Litigation Trust or the
Litigation Trust Assets upon the assignment and transfer of such assets to the Litigation Trust.

       2.5     Nature and Purpose of the Litigation Trust.

                (a)    Purpose. The Litigation Trust is organized and established as a trust
pursuant to which the Litigation Trustee, subject to the terms and conditions of this Agreement,
shall implement the Plan with respect to all Company Parties on behalf, and for the benefit, of the
Litigation Trust Beneficiaries. The Litigation Trust shall (i) serve as a mechanism for prosecuting
all Litigation Claims, monetizing the Litigation Trust Assets and distributing the Litigation Trust
Proceeds in a timely fashion for the benefit of the Litigation Trust Beneficiaries in accordance with
the Plan, the Confirmation Order and this Agreement, (ii) liquidate and administer the Litigation
Trust Assets in accordance with Treasury Regulation section 301.7701-4(d), with no objective to
continue or engage in the conduct of a trade or any other business, except to the extent reasonably
necessary to, and consistent with, the purpose of the Litigation Trust and (iii) wind down the



                                                  6
             Case 19-11781-LSS          Doc 797-3      Filed 05/29/20      Page 8 of 35




Chapter 11 Cases and the Estates. The primary purpose of the Litigation Trust is to, in an
expeditious and orderly manner, monetize and convert the Litigation Trust Assets to Cash and
make timely distributions to holders of Allowed Prepetition Term Loan Claims in accordance with
the Plan with no objective to continue or engage in the conduct of, or to further, any trade or
business. The Litigation Trustee shall be obligated to make continuing reasonable efforts to timely
resolve all claims related to or comprising the Litigation Claims and not unreasonably prolong the
duration of the Litigation Trust. The liquidation of the Litigation Claims may be accomplished
either through the prosecution, compromise and settlement, abandonment or dismissal of any or
all claims or Causes of Action or otherwise, in accordance with the Plan, the Confirmation Order
and this Agreement.

                (b)     Relationship. This Agreement is intended to create a trust and a trust
relationship and to be governed and construed in all respects as a trust. The Litigation Trust is not
intended to be, and shall not be deemed to be, or be treated as, a general partnership, limited
partnership, joint venture, corporation, joint stock company or association, nor shall the Litigation
Trustee or the Litigation Trust Beneficiaries for any purpose be, or be deemed to be or treated in
any way whatsoever to be, liable or responsible hereunder as partners or joint venturers. The
relationship of the Litigation Trust Beneficiaries, on the one hand, to the Litigation Trustee, on the
other hand, shall be solely that of a beneficiary of a trust and shall not be deemed a principal and
agency relationship, and their rights shall be limited to those conferred upon them by the Plan, the
Confirmation Order and this Agreement.

                (c)     No Waiver of Claims. In accordance with section 1123(b)(3) of the
Bankruptcy Code and subject to the terms and conditions of the Plan, including, for the avoidance
of doubt, Article IV.P. of the Plan, the Litigation Trustee may enforce all rights to commence and
pursue, as appropriate, any and all Litigation Claims after the Effective Date. No Person or Entity
may rely on the absence of a specific reference in the Plan to any Litigation Claim against it as any
indication that the Litigation Trustee will not pursue any and all Litigation Claims against such
Person or Entity. Unless any Litigation Claims against a Person or Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or an order of the
Bankruptcy Court (including the Confirmation Order), including as set forth in Article VIII.B and
VIII.C of the Plan with respect to the Released Parties, the Litigation Trustee expressly reserves
all Litigation Claims for later adjudication, resolution or settlement and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall apply to such Litigation
Claims upon, after or as a consequence of the Confirmation Order. For the avoidance of doubt,
the Litigation Claims shall not include any Claims against any Released Parties.

                (d)    Relationship to and Incorporation of the Plan. The principal purpose of this
Agreement is to aid in the implementation of the Plan and the Confirmation Order, and therefore
this Agreement incorporates the provisions thereof by reference. To that end and subject to the
provisions of the Plan, including, for the avoidance of doubt, Article IV.L. of the Plan, the
Litigation Trustee shall have full power and authority to take any action consistent with the
provisions of the Plan and the Confirmation Order, to seek any orders from the Bankruptcy Court
in furtherance of implementation of the Plan that directly affect the interests of the Litigation Trust,
and to seek any orders from the Bankruptcy Court solely in furtherance of this Agreement. As
among the Litigation Trust, the Litigation Trustee, the Litigation Trust Beneficiaries, the


                                                   7
            Case 19-11781-LSS          Doc 797-3      Filed 05/29/20     Page 9 of 35




Reorganized Debtors, and the Company Parties, if any provisions of this Agreement are found to
be inconsistent with the provisions of the Plan or the Confirmation Order, each such document
shall have controlling effect in the following rank order: the Confirmation Order, this Agreement
and the Plan.

         2.6    Appointment as Representative. Pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code, the Litigation Trustee shall be the duly appointed representative of the Estates
and, as such, to the extent provided herein, the Litigation Trustee succeeds to the rights and powers
of a trustee in bankruptcy solely with respect to prosecution, resolution and settlement of the
Litigation Claims. To the extent that any of the Litigation Claims cannot be transferred to the
Litigation Trust because of a restriction on transferability under applicable non-bankruptcy law
that is not superseded or preempted by section 1123 of the Bankruptcy Code or any other provision
of the Bankruptcy Code, such Litigation Claims shall be deemed to have been retained by the
Company Parties and the Reorganized Debtors (other than for tax purposes) and the Litigation
Trustee shall be deemed to have been designated as a representative of the Company Parties to the
extent provided herein pursuant to section 1123(b)(3)(B) of the Bankruptcy Code solely to enforce
and pursue such Litigation Claims on behalf of the Company Parties, the Reorganized Debtors,
and the Estates for the benefit of the Litigation Trust Beneficiaries. Notwithstanding the foregoing,
all Litigation Trust Proceeds shall be distributed to the Litigation Trust Beneficiaries consistent
with the provisions of the Plan, Confirmation Order, and this Agreement. For the avoidance of
doubt, any of the Litigation Claims subject to this Section 2.6 shall be treated by the Parties for
U.S. federal, state and local income tax purposes as a disposition of the Litigation Claims by the
Company Parties as described in Section 2.2.

        2.7     Valuation of the Litigation Trust Assets. As soon as reasonably practicable
following the establishment of the Litigation Trust, the Litigation Trustee shall, in consultation
with the Litigation Trust Beneficiaries, determine the value of the Litigation Trust Assets
transferred to the Litigation Trust, based on the good-faith determination of the Litigation Trustee,
and the Litigation Trustee shall apprise, in writing, the Litigation Trust Beneficiaries of such
valuation. The valuation shall be used consistently by all Parties (including the Litigation Trustee
and the Litigation Trust Beneficiaries) for all federal income tax purposes. The Litigation Trust
shall bear all of the reasonable costs and expenses incurred in connection with determining such
value, including the fees and expenses of any Litigation Trust Professionals retained in connection
therewith.

                                      ARTICLE III
                              LITIGATION TRUST INTERESTS

        3.1      Litigation Trust Interests. On the date hereof, the Litigation Trust shall issue the
Litigation Trust Interests to the Litigation Trust Beneficiaries in accordance with the terms of the
Plan, the Confirmation Order, and this Agreement. The Litigation Trust Beneficiaries shall be
entitled to distributions from the Litigation Trust Proceeds in accordance with the terms of the
Plan, the Confirmation Order, and this Agreement including, without limitation, Section 4.5(a)
below. The beneficial interests in the Litigation Trust will be represented by book entries on the
books and records of the Litigation Trust. The Litigation Trust will not issue any certificate or
certificates to evidence any beneficial interests in the Litigation Trust.



                                                 8
            Case 19-11781-LSS          Doc 797-3      Filed 05/29/20      Page 10 of 35




        3.2     Interests Beneficial Only. The ownership of the beneficial interests in the Litigation
Trust shall not entitle the Litigation Trust Beneficiaries to any title in or to the Litigation Trust
Assets as such (which title shall be vested in the Litigation Trust) or to any right to call for a
partition or division of the Litigation Trust Assets or to require an accounting.

        3.3      Transferability of Litigation Trust Interests. The Litigation Trust Interests shall be
freely negotiable and transferable to the extent provided herein and under applicable federal and
state securities laws. Any transfer of Litigation Trust Interests shall be recorded on the books and
records of the Litigation Trust. The Litigation Trustee may request from any proposed transferor
any information or representations and warranties regarding the transfer of Litigation Trust
Interests which the Litigation Trustee deems necessary in order to determine that such transfer
would not constitute a violation of applicable federal and state securities laws. The transferor or
transferee of Litigation Trust Interests shall be responsible for any reasonable, documented
expenses incurred by the Litigation Trustee in connection with the processing of any such transfer.

        3.4     Registry of Beneficial Interests. The Litigation Trustee shall cause to be kept at its
office, or at such other place or places as shall be designated by the Litigation Trustee from time
to time, a registry of the Litigation Trust Beneficiaries (the “Trust Register”), which shall be
maintained pursuant to such reasonable regulations as the Litigation Trustee may prescribe.

        3.5     Exemption from Registration. The Parties hereto intend that the rights of the
Litigation Trust Beneficiaries arising under this Litigation Trust shall not be “securities” under
applicable laws, but none of the Parties represent or warrant that such rights shall not be securities
or shall be entitled to exemption from registration under applicable securities laws. If such rights
constitute securities, the Parties hereto intend for the exemption from registration provided by
section 1145 of the Bankruptcy Code and under applicable securities laws to apply to the issuance
of the Litigation Trust Interests to the Litigation Trust Beneficiaries under the Plan. Subject to
Section 3.3, the Litigation Trustee may amend this Agreement in accordance with Article IX
hereof to make such changes as are deemed necessary or appropriate, with the advice of counsel,
to ensure that the Litigation Trust is not subject to registration or reporting requirements of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, the Trust
Indenture Act of 1939, as amended, or the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Litigation Trust Interests shall not have consent or voting
rights or otherwise confer on the Litigation Trust Beneficiaries any rights similar to the rights of a
shareholder of a corporation in respect of any actions taken or to be taken by the Litigation Trustee
in connection with the Litigation Trust.

        3.6     Effect of Death, Incapacity or Bankruptcy. The death, incapacity or bankruptcy of
any Litigation Trust Beneficiary during the term of the Litigation Trust shall not (a) operate to
terminate the Litigation Trust, (b) entitle the representatives or creditors of the deceased,
incapacitated or bankrupt party to an accounting, (c) entitle the representatives or creditors of the
deceased, incapacitated or bankrupt party to take any action in the Bankruptcy Court or elsewhere
for the distribution of the Litigation Trust Assets or for a partition thereof, or (d) otherwise affect
the rights and obligations of any of the Litigation Trust Beneficiaries under this Agreement.

        3.7   Change of Wiring Instructions. Any Litigation Trust Beneficiaries may, after the
Effective Date, select alternative wire instructions by providing notice to the Litigation Trustee


                                                  9
             Case 19-11781-LSS         Doc 797-3       Filed 05/29/20     Page 11 of 35




identifying such alternative wire instructions. Such notification shall be effective only upon
receipt by the Litigation Trustee. Absent actual receipt of such notice by the Litigation Trustee,
the Litigation Trustee shall not recognize any such change of wire instructions.

        3.8     Absolute Owners. The Litigation Trustee may deem and treat any Litigation Trust
Beneficiary reflected as the owner of a Litigation Trust Interest on the applicable Trust Register
as the absolute owner thereof for the purposes of receiving distributions and payments on account
thereof, for federal and state income tax purposes and for all other purposes whatsoever.

        3.9    Standing. No Litigation Trust Beneficiary shall have standing to direct the
Litigation Trustee to do or not to do any act or to institute any action or proceeding at law or in
equity against any party upon or with respect to the Litigation Trust Assets.

                                ARTICLE IV
              RIGHTS, POWERS AND DUTIES OF LITIGATION TRUSTEE

        4.1     Role of the Litigation Trustee. In furtherance of and consistent with the purpose of
the Litigation Trust and the Plan, subject to the terms and conditions contained in the Plan, the
Confirmation Order and this Agreement, the Litigation Trustee shall (i) receive, manage, supervise
and protect the Litigation Trust Assets upon its receipt of same on behalf of and for the benefit of
the Litigation Trust Beneficiaries; (ii) investigate, analyze, prosecute and, if necessary and
appropriate, settle and compromise the Litigation Claims; (iii) prepare and file all required tax
returns and pay all taxes and all other obligations of the Litigation Trust; (iv) liquidate and convert
the Litigation Trust Assets to Cash and make timely distributions to the Litigation Trust
Beneficiaries in accordance with Section 4.5; (v) wind down the Chapter 11 Cases and the Estates
and resolve any Disputed Claims to the extent necessary or appropriate; and (vi) have all such
other responsibilities as may be vested in the Litigation Trustee pursuant to the Plan, the
Confirmation Order, this Agreement, and all other applicable orders of the Bankruptcy Court. The
Litigation Trustee shall be responsible for all decisions and duties with respect to the Litigation
Trust and the Litigation Trust Assets, and such decisions and duties shall be carried out in
accordance with the Plan, the Confirmation Order, this Agreement, and all other applicable orders
of the Bankruptcy Court. In all circumstances, the Litigation Trustee shall act in the best interests
of the Litigation Trust Beneficiaries and in furtherance of the purpose of the Litigation Trust, and
shall use commercially reasonable efforts to prosecute, settle or otherwise resolve the Litigation
Claims and to make timely distributions of any Litigation Trust Proceeds realized therefrom and
to otherwise monetize the Litigation Trust Assets and not unreasonably prolong the duration of the
Litigation Trust.

        4.2     Fiduciary Duties. The Litigation Trustee shall have fiduciary duties to the
Litigation Trust Beneficiaries; provided, however, that the Litigation Trustee shall not owe
fiduciary obligations to any defendants of or adverse parties to the Litigation Claims in their
capacities as such, it being the intent of such fiduciary duties to ensure that the Litigation Trustee’s
obligations are to maximize the value of the Litigation Trust Assets, including the Litigation
Claims.

       4.3     Authority to Prosecute and Settle Litigation Claims.




                                                  10
             Case 19-11781-LSS        Doc 797-3       Filed 05/29/20     Page 12 of 35




               (a)     Subject to the provisions of this Agreement, the Plan, the Confirmation
Order, the Litigation Trustee shall prosecute, pursue, compromise, settle, or abandon any and all
Litigation Claims that have not already been resolved as of the Effective Date. The Litigation
Trustee shall have the absolute right to pursue, not pursue, release, abandon, or settle any and all
Litigation Claims (including any counterclaims asserted against the Litigation Trust) as it
determines in the best interests of the Litigation Trust Beneficiaries, and consistent with the
purposes of the Litigation Trust, and shall have no liability for the outcome of its decision except
for any damages caused by fraud, willful misconduct or gross negligence.

                (b)    To the extent that any action has been taken to prosecute or otherwise
resolve any Litigation Claims prior to the Effective Date by the Company Parties, the Litigation
Trustee shall be substituted for the Company Parties in connection therewith in accordance with
Rule 25 of the Federal Rules of Civil Procedure, made applicable to the litigation by Bankruptcy
Rule 7025, and the caption with respect to such pending litigation shall be changed to the
following, at the option of the Litigation Trust: “[Name of Trustee], as Trustee for the [Furie]
Litigation Trust v. [Defendant]” or “[Furie] Litigation Trust v. [Defendant].” Without limiting the
foregoing, the Litigation Trustee shall take any and all actions necessary or prudent to intervene
as plaintiff, movant or additional party, as appropriate, with respect to any applicable Litigation
Claim. For purposes of exercising its powers, the Litigation Trustee shall be deemed to be a
representative of the Estates pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.

                (c)   Any determinations by the Litigation Trustee with regard to the amount or
timing of settlement or other disposition of any Litigation Claims settled in accordance with the
terms of this Agreement shall be conclusive and binding on the Litigation Trust Beneficiaries.

        4.4    Liquidation of Litigation Trust Assets. The Litigation Trustee, in the exercise of
its reasonable business judgment, shall, in an expeditious but orderly manner and subject to the
other provisions of the Plan, the Confirmation Order, and this Agreement, liquidate and convert to
Cash the Litigation Trust Assets, make timely distributions in accordance with the terms of the
Plan, the Confirmation Order, and this Agreement, and not unduly prolong the existence of the
Litigation Trust. The Litigation Trustee shall exercise reasonable business judgment and liquidate
the Litigation Trust Assets to maximize net recoveries to the Litigation Trust Beneficiaries,
provided, however, that the Litigation Trustee shall be entitled to take into consideration the risks,
timing, and costs of potential actions in making determinations as to the methodologies to be
employed to maximize such recoveries. Such liquidations may be accomplished through the
prosecution, compromise and settlement, abandonment or dismissal of any or all of the Litigation
Claims or otherwise or through the sale or other disposition of the Litigation Trust Assets (in whole
or in combination). The Litigation Trustee may incur any reasonable and necessary expenses in
connection with the liquidation of the Litigation Trust Assets and distribution of the Litigation
Trust Proceeds.

       4.5     Distributions.

               (a)     [The Litigation Trustee shall make distributions of the Litigation Trust
Proceeds to the Litigation Trust Beneficiaries in accordance with the Ratable Share Percentages
and Claim Amounts set forth on Schedule 1 hereto. The Melody Claim Amount shall be reduced
on a dollar for dollar basis on account of any cash distribution received on account of principal


                                                 11
             Case 19-11781-LSS           Doc 797-3          Filed 05/29/20   Page 13 of 35




pursuant to the [New Term Loan]. Once the Melody Beneficiaries have received total cash in the
amount of the Melody Claim Amount whether on account of the [New Term Loan] or proceeds of
the Litigation Trust Assets, the Melody Lenders shall cease to have an interest in the Litigation
Trust or a right to future distributions. For purposes of calculating amounts payable to a Litigation
Trust Beneficiary under this Agreement, the issuance of the [New Term Loan Debt] and Litigation
Trust Interests shall be disregarded and only the receipt of actual cash proceeds from either the
[New Term Loan Debt] or Litigation Trust Interests shall be used for purposes of satisfying the
Prepetition Term Loan Claim Amount. Distributions from Litigation Trust Proceeds shall be net
of any applicable operating expenses incurred by the Litigation Trust and after the Litigation Trust
Proceeds are received by the Litigation Trust, and only to the extent that the Litigation Trust has
sufficient Litigation Trust Proceeds available to make such distributions in accordance with and to
the extent provided for in this Agreement and after any reserves deemed necessary or appropriate
by the Litigation Trustee.] 2

                (b)     In the reasonable discretion of the Litigation Trustee, and subject to the
requirements of Treasury Regulation section 301.7701-4(d) and Revenue Procedure 94-45, 1994-
2 C.B. 684 (the “Revenue Procedure”), the Litigation Trustee shall distribute at least annually all
Cash on hand (including, but not limited to, the net income and the Litigation Trust Proceeds, if
any, from any disposition of Litigation Claims, any Cash received on account of or representing
Litigation Trust Proceeds, and treating as Cash for purposes of this Section 4.5 any permitted
investments under Section 4.9) in the manner set forth in the Plan; provided, however, that the
Litigation Trustee may retain Litigation Trust Proceeds reasonably necessary to fund additional
litigation with respect to the Litigation Claims in accordance with Section 2.3 and to satisfy other
obligations of the Litigation Trust under the Plan and this Agreement.

                (c)    The Litigation Trustee shall make distributions to Litigation Trust
Beneficiaries via wire transfer to the bank account of each such Litigation Trust Beneficiary as
indicated on the Litigation Trust’s records as of the applicable distribution date (which, subject to
Section 3.7, for each holder of an Allowed Prepetition Term Loan Claim shall be deemed to be the
bank account (i) set forth in any Proof of Claim filed by such holder or (ii) on record with the
Prepetition Term Loan Administrative Agent as of the Effective Date, as applicable). Any
distribution of Cash by the Litigation Trust shall be made by the Litigation Trustee via wire transfer
from a bank account established in the name of the Litigation Trust on or subsequent to the
Confirmation Date at a domestic bank selected by the Litigation Trustee (the “Litigation Trust
Account”). If any distribution to any holder is returned as undeliverable, no distribution to such
holder shall be made unless and until the Litigation Trustee is notified in writing of the then-current
bank account of such holder, at which time such distribution shall be made as soon as reasonably
practicable after such distribution has become deliverable or has been claimed to such holder
without interest; provided, however, that such distributions shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and forfeited at the expiration of six months from
the applicable distribution date. After such date, all “unclaimed property” or interests in property
shall revert to the Litigation Trust (notwithstanding any applicable federal or state escheat,
abandoned or unclaimed property laws to the contrary) for redistribution in accordance with the



2
    Note to Draft: Subject to ongoing review and comment.



                                                     12
             Case 19-11781-LSS        Doc 797-3       Filed 05/29/20    Page 14 of 35




terms of the Plan and this Agreement, and the claim of any holder to such property or interest in
property shall be forever barred.

                (d)      The Litigation Trustee may deduct and withhold taxes from amounts
otherwise distributable to any Entity, as required by this Agreement, any law, regulation, rule,
ruling, directive, treaty or other governmental requirement in accordance with Section 7.3.

                (e)    Subject to Sections 4.8, 4.9 and 4.10, and the provisions of this Section 4.5,
any non-Cash property of the Litigation Trust may be sold, transferred, abandoned or otherwise
disposed of by the Litigation Trustee. Notice of such sale, transfer, abandonment or disposition
shall be provided to the Litigation Trust Beneficiaries pursuant to the reporting obligations
provided in Section 4.12. If, in the Litigation Trustee’s reasonable judgment, such property cannot
be sold in a commercially reasonable manner, or the Litigation Trustee believes, in good faith,
such property has no value to the Litigation Trust, the Litigation Trustee shall have the right to
abandon or otherwise dispose of such property. Except in the case of fraud, willful misconduct,
or gross negligence, no party in interest shall have a Cause of Action against the Litigation Trust,
the Litigation Trustee, or any of its directors, officers, employees, consultants, or professionals
arising from or related to the disposition of non-Cash property in accordance with this
Section 4.5(e).

              (f)     Any payment or distribution due on a day other than a Business Day shall
be made, without interest, on the next Business Day.

         4.6    Retention of Counsel and Other Professionals. The Litigation Trustee, without
further order of the Bankruptcy Court but subject to this Section 4.6 in all cases, may employ
Litigation Trust Professionals as the Litigation Trustee reasonably deems necessary to aid it in
fulfilling its obligations under this Agreement and the Plan, and on whatever reasonable or
customary fee arrangement the Litigation Trustee deems appropriate, including contingency fee
arrangements, for the liquidation of the Litigation Trust Assets. Litigation Trust Professionals
engaged by the Litigation Trustee shall not be required to file applications in order to receive
compensation for services rendered and reimbursement of actual out-of-pocket expenses incurred.
Unless an alternative fee arrangement has been agreed to, Litigation Trust Professionals retained
by the Litigation Trustee shall be compensated from the Litigation Trust Proceeds.

       4.7     Management of Litigation Trust Assets.

                 (a)    Except as otherwise provided in the Plan, the Confirmation Order or this
Agreement, and subject to Treasury Regulations governing liquidating trusts and the retained
jurisdiction of the Bankruptcy Court as provided for in the Plan, but without prior or further
authorization, the Litigation Trustee may control and exercise authority over the Litigation Trust
Assets, over the management and disposition thereof, and over the management and conduct of
the Litigation Trust, in each case, as necessary or advisable to enable the Litigation Trustee to
fulfill the intents and purposes of this Agreement. No Person dealing with the Litigation Trust
will be obligated to inquire into the authority of the Litigation Trustee in connection with the
acquisition, management or disposition of the Litigation Trust Assets.




                                                 13
            Case 19-11781-LSS         Doc 797-3       Filed 05/29/20     Page 15 of 35




                (b)    In connection with the management and use of the Litigation Trust Assets
and except as otherwise expressly limited in the Plan, the Confirmation Order or this Agreement,
the Litigation Trustee will have, in addition to any powers conferred upon the Litigation Trustee
by any other provision of this Agreement, the power to take any and all actions as, in the Litigation
Trustee’s reasonable discretion, are necessary or advisable to effectuate the primary purposes of
the Litigation Trust, including, without limitation, the power and authority to (i) pay taxes and
other obligations owed by the Litigation Trust or incurred by the Litigation Trustee; (ii) engage
and compensate, subject to Sections 2.3 and 4.3, from the Litigation Trust Proceeds, to the extent
provided herein, the Litigation Trust Professionals to assist the Litigation Trustee with respect to
the Litigation Trustee’s responsibilities; (iii) commence or pursue any and all actions involving
the Litigation Claims that could arise or be asserted at any time, unless otherwise limited, waived,
released, compromised, settled, or relinquished in the Plan, the Confirmation Order, or this
Agreement; and (iv) act and implement the Plan, this Agreement, and applicable orders of the
Bankruptcy Court (including, as applicable, the Confirmation Order).

        4.8     Investment of Cash. The right and power of the Litigation Trustee to invest the
Litigation Trust Assets, the proceeds thereof, or any income earned by the Litigation Trust shall
be limited to the right and power to invest such Litigation Trust Assets only in Cash and U.S.
Government securities as defined in section 2(a)(16) of the Investment Company Act; provided,
however, that (a) the scope of any such permissible investments shall be further limited to include
only those investments that a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), may be permitted to hold, pursuant to the Treasury Regulations, or any
modification in the Internal Revenue Service guidelines, whether set forth in Internal Revenue
Service rulings, other Internal Revenue Service pronouncements, or otherwise (including, for the
avoidance of doubt, the Revenue Procedure), (b) the Litigation Trustee may retain any Litigation
Trust Assets received that are not Cash only for so long as may be required for the prompt and
orderly liquidation of such assets, and (c) the Litigation Trustee may expend the Litigation Trust
Assets (i) as reasonably necessary to meet contingent liabilities and maintain the value of the
Litigation Trust Assets during liquidation, (ii) to pay reasonable and documented administrative
expenses (including, but not limited to, any taxes imposed on the Litigation Trust or reasonable
fees and expenses in connection with liquidating the Litigation Trust Assets), subject in all cases
to Section 2.3, and (iii) to satisfy other liabilities incurred or assumed by the Litigation Trust (or
to which the Litigation Trust Assets are otherwise subject) in accordance with the Plan or this
Agreement (including, as applicable, Section 2.3).

        4.9     Additional Powers of the Litigation Trustee. In addition to any and all of the powers
enumerated above, and except as otherwise provided in the Plan, the Confirmation Order or this
Agreement, and subject to the Treasury Regulations governing liquidating trusts and the retained
jurisdiction of the Bankruptcy Court as provided for in the Plan, the Litigation Trustee shall be
empowered to:

               (a)     hold legal title to any and all rights in or arising from the Litigation Trust
Assets, including, but not limited to, the right to collect any and all money and other property
belonging to the Litigation Trust (including any Litigation Trust Proceeds);

               (b)   perform the duties, exercise the powers, and assert the rights of a trustee
under sections 704 and 1106 of the Bankruptcy Code with respect to the Litigation Trust Assets,


                                                 14
            Case 19-11781-LSS         Doc 797-3       Filed 05/29/20     Page 16 of 35




including the right to assert claims, defenses, offsets, and privileges, subject in all cases to
Section 2.2;

               (c)     protect and enforce the rights of the Litigation Trust in and to the Litigation
Trust Assets by any method deemed reasonably appropriate including, without limitation, by
judicial proceedings or pursuant to any applicable bankruptcy, insolvency, moratorium, or similar
law (whether foreign or domestic) and general principles of equity;

                (d)   determine and satisfy any and all liabilities created, incurred or assumed by
the Litigation Trust;

               (e)     subject to Section 2.2, assert, enforce, release, or waive any privilege
(including the Transferred Privileges) or defense on behalf of the Litigation Trust, the Litigation
Trust Assets, or the Litigation Trust Beneficiaries, as applicable;

               (f)     make all payments relating to the Litigation Trust;

               (g)     obtain reasonable insurance coverage with respect to the potential liabilities
and obligations of the Litigation Trust and the Litigation Trustee under this Agreement (in the
form of a directors and officers policy, an errors and omissions policy, or otherwise, all at the sole
cost and expense of the Litigation Trust);

               (h)     receive, manage, invest, supervise, protect, and liquidate the Litigation
Trust Assets, withdraw and make distributions from and pay taxes and other obligations owed by
the Litigation Trust from funds held by the Litigation Trustee or the Litigation Trust in the
Litigation Trust Account as long as such actions are consistent with the Litigation Trust’s status
as a liquidating trust within the meaning of Treasury Regulation section 301.7701-4(d) and the
Revenue Procedure and are merely incidental to its liquidation and dissolution;

                (i)     prepare, or have prepared, and file, if necessary, with the appropriate
Governmental Unit any and all tax returns, information returns, and other required documents with
respect to the Litigation Trust (including, without limitation, U.S. federal, state, local or foreign
tax or information returns required to be filed by the Litigation Trust); pay taxes properly payable
by the Litigation Trust; and cause all taxes payable by the Litigation Trust to be paid exclusively
out of the Litigation Trust Assets;

               (j)    request any appropriate tax determination with respect to the Litigation
Trust, including, without limitation, a determination pursuant to section 505 of the Bankruptcy
Code;

                (k)     make tax elections by and on behalf of the Litigation Trust, which are
deemed by the Litigation Trustee, either independently or with the advice of Litigation Trust
Professionals, to be in the best interest of maximizing the liquidation value of the Litigation Trust
Assets;

               (l)    investigate, analyze, compromise, adjust, arbitrate, mediate, sue on or
defend, pursue, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to



                                                 15
             Case 19-11781-LSS        Doc 797-3       Filed 05/29/20    Page 17 of 35




or otherwise deal with and settle, in accordance with the terms set forth in this Agreement, the
Litigation Claims and all Causes of Action in favor of or against the Litigation Trust;

               (m)     without expanding the scope of the definition of “Litigation Claims”, take
appropriate actions to recover transfers of any Company Parties’ property as provided for in the
Plan as may be permitted by the Bankruptcy Code or applicable state law;

                (n)     subject to applicable law, seek the examination of any Entity or Person, with
respect to the Litigation Claims;

               (o)     retain and reasonably compensate for services rendered and expenses
incurred by Litigation Trust Professionals to perform such reviews or audits of the financial books
and records of the Litigation Trust as may be appropriate in the Litigation Trustee’s reasonable
discretion and to prepare and file any tax returns or informational returns for the Litigation Trust
as may be required;

               (p)    take or refrain from taking any and all actions the Litigation Trustee
reasonably deems necessary for the continuation, protection, and maximization of the Litigation
Trust Assets consistent with the purposes hereof;

              (q)     take all steps and execute all instruments and documents the Litigation
Trustee reasonably deems necessary to effectuate the Litigation Trust;

                (r)    liquidate any remaining Litigation Trust Assets, and provide for the
distributions therefrom in accordance with the provisions of the Plan, the Confirmation Order and
this Agreement;

             (s)    take all actions the Litigation Trustee reasonably deems necessary to
comply with the Plan, the Confirmation Order, and this Agreement (including all obligations
thereunder);

                (t)     in the event that the Litigation Trust shall fail or cease to qualify as a
liquidating trust within the meaning of Treasury Regulation section 301.7701-4(d), take any and
all necessary actions as it shall reasonably deem appropriate to have such assets treated as held by
an entity classified as a partnership for federal tax purposes; and

                (u)     exercise such other powers as may be vested in the Litigation Trustee
pursuant to the Plan, the Confirmation Order, this Agreement, any order of the Bankruptcy Court
or as otherwise determined by the Litigation Trustee to be reasonably necessary and proper to carry
out the obligations of the Litigation Trustee in relation to the Litigation Trust.

        4.10 Limitations on Power and Authority of the Litigation Trustee. Notwithstanding
anything in this Agreement to the contrary, the Litigation Trustee will not have the authority to do
any of the following:

               (a)     take any action in contravention of the Plan, the Confirmation Order, or this
Agreement;



                                                 16
            Case 19-11781-LSS         Doc 797-3       Filed 05/29/20     Page 18 of 35




                (b)     possess property of the Litigation Trust or assign the Litigation Trust’s
rights in specific property for any purpose other than as provided herein;

               (c)     cause or permit the Litigation Trust to engage in any trade or business;

               (d)     receive transfers of any listed stocks or securities or any readily marketable
assets or any operating assets of a going business; provided, however, that in no event shall the
Litigation Trustee receive any investment that would jeopardize treatment of the Litigation Trust
as a “liquidating trust” for federal income tax purposes under Treasury Regulation section
301.7701-4(d), or any successor provision thereof;

                (e)     receive or retain any operating assets of an operating business, a partnership
interest in a partnership that holds operating assets or 50% or more of the stock of a corporation
with operating assets; provided, however, that in no event shall the Litigation Trustee receive or
retain any asset or interest that would jeopardize treatment of the Litigation Trust as a “liquidating
trust” for federal income tax purposes under Treasury Regulation section 301.7701-4(d) or any
successor provision thereof;

               (f)     receive or retain any cash or cash equivalents in excess of the amount
reasonably necessary to meet claims and contingent liabilities (including disputed claims) or to
maintain the value of the Litigation Trust Assets during liquidation;

               (g)    take any other action or engage in any investments or activities that would
jeopardize treatment of the Litigation Trust as a liquidating trust for federal income tax purposes
under Treasury Regulation section 301.7701-4(d), or any successor provision thereof; or

              (h)      commence, continue, prosecute, or seek to pursue any Non-Litigation Trust
Causes of Action.

        4.11 Books and Records. The Litigation Trustee shall maintain books and records
relating to any income realized from the Litigation Trust Assets (including the Litigation Trust
Proceeds) and the payment of, costs and expenses of, and liabilities of claims against or assumed
by, the Litigation Trust in such detail and for such period of time as may be necessary to enable
him/her/it to make full and proper accounting in respect thereof and in accordance with applicable
law. Such books and records shall be maintained as reasonably necessary to facilitate compliance
with the tax reporting requirements of the Litigation Trust. Nothing in this Agreement requires
the Litigation Trustee to file any accounting or seek approval of any court with respect to the
administration of the Litigation Trust or as a condition for managing any payment or distribution
out of the Litigation Trust Assets, except as may otherwise be set forth in the Plan or the
Confirmation Order.

        4.12 Reports. The fiscal year of the Litigation Trust shall be the calendar year. Within
60 days after the end of each calendar year during the term of the Litigation Trust, and within 30
days after the end of each calendar quarter during the term of the Litigation Trust (other than the
fourth quarter) and as soon as practicable upon termination of the Litigation Trust, the Litigation
Trustee shall make available, upon request of a Litigation Trust Beneficiary, a written report
including: (i) financial statements of the Litigation Trust for such period, and, if the end of a
calendar year, an unaudited report (which may be prepared by an independent certified public


                                                 17
             Case 19-11781-LSS        Doc 797-3       Filed 05/29/20    Page 19 of 35




accountant employed by the Litigation Trustee) reflecting the result of such agreed-upon
procedures relating to the financial accounting administration of the Litigation Trust as proposed
by the Litigation Trustee; (ii) a summary description of any action taken by the Litigation Trust
which, in the judgment of the Litigation Trustee, materially affects the Litigation Trust and of
which notice has not previously been given to the Litigation Trust Beneficiaries; (iii) a description
of the progress of liquidating the Litigation Trust Assets and making distributions to the Litigation
Trust Beneficiaries, which description shall include a written report detailing, among other things,
the litigation status of the Litigation Claims transferred to the Litigation Trust, any settlements
entered into by the Litigation Trust with respect to the Litigation Claims, the Litigation Trust
Proceeds recovered to date, and the distributions made by the Litigation Trust to date; and (iv) any
other material information relating to the Litigation Trust Assets and the administration of the
Litigation Trust deemed appropriate to be disclosed by the Litigation Trustee. In addition, the
Litigation Trust shall provide (A) unaudited financial statements to each Litigation Trust
Beneficiary on a quarterly basis (which may be quarterly operating reports filed with the
Bankruptcy Court) and (B) quarterly reports of any distributions from the Litigation Trust on
account of the Litigation Trust Interests to Acquirer.

                                    ARTICLE V
                        THE LITIGATION TRUSTEE GENERALLY

       5.1    Independent Litigation Trustee. The Litigation Trustee, in accordance with the Plan
and the Confirmation Order, shall be a professional natural person or financial institution with
experience administering other litigation trusts.

       5.2     Litigation Trustee’s Compensation and Reimbursement.

               (a)     Compensation. The Litigation Trustee shall receive compensation from the
Litigation Trust as provided on Exhibit B hereto (the “Litigation Trustee Compensation”). Notice
of any modification of the Litigation Trustee’s compensation shall be filed with the Bankruptcy
Court promptly.

               (b)     Expenses. The Litigation Trust will reimburse the Litigation Trustee for all
actual, reasonable and documented out-of-pocket expenses incurred by the Litigation Trustee in
connection with the performance of the duties of the Litigation Trustee hereunder or under the
Confirmation Order or the Plan, including but not limited to, actual, reasonable and documented
fees and disbursements of the Litigation Trustee’s legal counsel incurred in connection with the
review, execution, and delivery of this Agreement and related documents (collectively,
the “Litigation Trustee Expenses” and, together with the Litigation Trustee Compensation,
the “Litigation Trustee Fees”); provided that the reimbursement of any Litigation Trustee
Expenses exceeding $[●], in the aggregate, shall require the prior approval of the Litigation Trust
Beneficiaries that hold a majority of the outstanding Litigation Trust Interests (“Litigation Trust
Majority Approval”).

                (c)    Payment. The Litigation Trustee Fees shall be paid to the Litigation Trustee
without necessity for review or approval by the Bankruptcy Court or any other Person. Payment
of the Litigation Trustee Fees shall be payable from the Litigation Trust Proceeds.




                                                 18
             Case 19-11781-LSS         Doc 797-3       Filed 05/29/20     Page 20 of 35




        5.3     Resignation. The Litigation Trustee may resign by giving not less than 90 days’
prior written notice thereof to the Litigation Trust Beneficiaries. Such resignation shall become
effective on the later to occur of: (a) the day specified in such notice, and (b) the appointment of a
successor satisfying the requirements set out in Section 5.1 and the acceptance by such successor
of such appointment. If a successor Litigation Trustee is not appointed or does not accept its
appointment within 90 days following delivery of notice of resignation by the then current
Litigation Trustee, such Litigation Trustee may file a motion with the Bankruptcy Court, upon
notice and a hearing, for the appointment of a successor Litigation Trustee satisfying the
requirements set out in Section 5.1, during which time the then-serving Litigation Trustee shall be
entitled to receive the Litigation Trustee Compensation provided for in Section 5.2(a).
Notwithstanding the foregoing, upon the Termination Date, the Litigation Trustee shall be deemed
to have resigned, except as otherwise provided for in Section 8.2.

       5.4     Removal.

                (a)    To the extent there is any dispute regarding the removal of a Litigation
Trustee (including any dispute relating to any portion of the Litigation Trustee Fees), the
Bankruptcy Court shall retain jurisdiction to consider and adjudicate any such dispute.
Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the Litigation
Trustee after his removal until the earlier of (i) the time when appointment of a successor Litigation
Trustee will become effective in accordance with Section 5.5 or (ii) such date as the Bankruptcy
Court otherwise orders.

        5.5     Appointment of Successor Litigation Trustee. In the event of the death or disability
(in the case of a Litigation Trustee that is a natural person), dissolution (in the case of a Litigation
Trustee that is not a natural person), resignation, incompetency or removal of the Litigation
Trustee, the Litigation Trust Beneficiaries shall designate a successor Litigation Trustee satisfying
the requirements set forth in Section 5.1 upon Litigation Trust Majority Approval. If the Litigation
Trust Beneficiaries are unable to secure Litigation Trust Majority Approval, the Bankruptcy Court
will determine the successor Litigation Trustee satisfying the requirements set forth in Section 5.1.
Such appointment shall specify the date on which such appointment shall be effective. Every
successor Litigation Trustee appointed hereunder shall, without any further act, deed or
conveyance, shall become vested with all rights, powers, trusts and duties of the predecessor
Litigation Trustee and the successor Litigation Trustee shall not be personally liable for any act or
omission of the predecessor Litigation Trustee.

        5.6     Effect of Resignation or Removal. The death, disability, dissolution, bankruptcy,
resignation, incompetency, incapacity or removal of the Litigation Trustee, as applicable, shall not
operate to terminate the Litigation Trust created by this Agreement or to revoke any existing
agency created pursuant to the terms of this Agreement or invalidate any action theretofore taken
by the Litigation Trustee or any prior Litigation Trustee. In the event of the resignation or removal
of the Litigation Trustee, such Litigation Trustee will promptly (a) execute and deliver such
documents, instruments and other writings as may be ordered by the Bankruptcy Court or the
successor Litigation Trustee to effect the termination of such Litigation Trustee’s capacity under
this Agreement, (b) deliver to the Bankruptcy Court (if required) or the successor Litigation
Trustee all documents, instruments, records and other writings related to the Litigation Trust as
may be in the possession of such Litigation Trustee, including any Litigation Claims Materials,


                                                  19
             Case 19-11781-LSS        Doc 797-3       Filed 05/29/20     Page 21 of 35




and shall not retain any copies of such materials, even for archival purposes, and (c) otherwise
assist and cooperate in effecting the assumption of its obligations and functions by such successor
Litigation Trustee.

        5.7     Confidentiality. The Litigation Trustee shall, during the period that the Litigation
Trustee serves as Litigation Trustee under this Agreement and for a period of two (2) years
following the termination of this Agreement or following such Litigation Trustee’s removal or
resignation hereunder, hold strictly confidential and not use for personal gain or for the gain of any
Entity or Person for whom such Litigation Trustee may be employed any non-public information
of or pertaining to any Person to which any of the Litigation Claims Materials or Litigation Trust
Assets relates or of which the Litigation Trustee has become aware in the Litigation Trustee’s
capacity as Litigation Trustee (including information contained or reflected in the Litigation Trust
Materials), until (a) such information is made public other than by disclosure by the Litigation
Trust, the Litigation Trustee, or any Litigation Trust Professionals in violation of this Agreement;
(b) the Litigation Trust is required by law to disclose such information (in which case the Litigation
Trust shall provide the relevant Person reasonable advance notice and an opportunity to protect
his, her, or its rights); or (c) the Litigation Trust obtains a waiver of confidentiality from the
applicable Person.

                                      ARTICLE VI
                            LIABILITY AND INDEMNIFICATION

         6.1    No Further Liability. The Litigation Trustee and its representatives shall have no
liability for any actions or omissions in accordance with this Agreement or with respect to the
Litigation Trust unless arising out of such Person’s own fraud, willful misconduct or gross
negligence. Unless arising out of such Person’s own fraud, willful misconduct or gross negligence,
in performing its duties under this Agreement, the Litigation Trustee and its representatives (as
applicable) shall have no liability for any action taken by such Person in accordance with the advice
of the Litigation Trust Professionals retained by the Litigation Trust. Without limiting the
generality of the foregoing, the Litigation Trustee and its representatives may rely without
independent investigation on copies of orders of the Bankruptcy Court reasonably believed by
such Person to be genuine and shall have no liability for actions taken in reliance thereon. None
of the provisions of this Agreement shall require the Litigation Trustee or its representatives to
expend or risk their own funds or otherwise incur personal financial liability in the performance
of any of their duties hereunder or in the exercise of any of their rights and powers. Each of the
Litigation Trustee and its representatives may rely without inquiry upon writings delivered to such
Person pursuant to the Plan or the Confirmation Order that such Person reasonably believes to be
genuine and to have been properly given. Notwithstanding the foregoing, nothing in this
Section 6.1 shall relieve the Litigation Trustee or its representatives from any liability for any
actions or omissions arising out of such Person’s fraud, willful misconduct or gross negligence.
No termination of this Agreement or amendment, modification or repeal of this Section 6.1 shall
adversely affect any right or protection of the Litigation Trustee or its designees, professional
agents or representatives that exists at the time of such amendment, modification or repeal.

       6.2     Indemnification of the Litigation Trustee.




                                                 20
            Case 19-11781-LSS          Doc 797-3       Filed 05/29/20     Page 22 of 35




                 (a)    From and after the Effective Date, each of the Litigation Trustee, the
Litigation Trust, the Litigation Trust Professionals and each of the Litigation Trustee’s
representatives (each, a “Litigation Trust Indemnified Party” and, collectively, the “Litigation
Trust Indemnified Parties”) shall be, and hereby is, indemnified by the Litigation Trust, to the
fullest extent permitted by applicable law, from and against any and all claims, debts, dues,
accounts, actions, suits, Causes of Action, bonds, covenants, judgments, damages, attorneys’ fees,
defense costs and other assertions of liability arising out of any such Litigation Trust Indemnified
Party’s exercise of what such Litigation Trust Indemnified Party reasonably understands to be its
powers or the discharge of what such Litigation Trust Indemnified Party reasonably understands
to be its duties conferred by the Plan, the Confirmation Order or this Agreement, any order of the
Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, applicable law or otherwise
(except only for actions or omissions to act to the extent determined by a Final Order to be due to
such Litigation Trust Indemnified Party’s own fraud, willful misconduct or gross negligence on
and after the Effective Date). The foregoing indemnification shall also extend to matters directly
or indirectly in connection with, arising out of, based on, or in any way related to: (i) this
Agreement; (ii) the services to be rendered pursuant to this Agreement; (iii) any document or
information, whether oral or written, referred to herein or supplied to the Litigation Trustee; or
(iv) proceedings by or on behalf of any creditor, in each case except for actions or omissions to act
to the extent determined by a Final Order to be due to the Litigation Trust Indemnified Party’s
own fraud, willful misconduct or gross negligence on and after the Effective Date. The Litigation
Trust shall, on demand, advance or pay promptly, at the election of the Litigation Trust
Indemnified Party, solely out of the Litigation Trust Assets, on behalf of each Litigation Trust
Indemnified Party, attorneys’ fees and other expenses and disbursements to which such Litigation
Trust Indemnified Party would be entitled pursuant to the foregoing indemnification provision;
provided, however, that any Litigation Trust Indemnified Party receiving any such advance shall
execute a written undertaking to repay such advance if a court of competent jurisdiction ultimately
determines, by Final Order, that such Litigation Trust Indemnified Party is not entitled to
indemnification hereunder due to such Person’s own fraud, willful misconduct or gross negligence.
In any matter covered by the first two sentences of this subsection, any party entitled to
indemnification shall have the right to employ such party’s own separate counsel, at the Litigation
Trust’s expense, subject to the foregoing terms and conditions. The indemnification provided
under this Section 6.2 shall survive the death, dissolution, resignation or removal, as may be
applicable, of the Litigation Trustee or any other Litigation Trust Indemnified Party and shall inure
to the benefit of the Litigation Trustee’s and each other Litigation Trust Indemnified Party’s
respective heirs, successors and assigns.

                (b)    The foregoing indemnity in respect of any Litigation Trust Indemnified
Party shall survive the termination of such Litigation Trust Indemnified Party from the capacity
for which such party is indemnified. Any Litigation Trust Indemnified Party may waive the
benefits of indemnification under this Section 6.2, but only by an instrument in writing executed
by such Litigation Trust Indemnified Party. Termination or modification of this Agreement shall
not affect any indemnification rights or obligations set forth herein.

                (c)     The rights to indemnification under this Section 6.2 are not exclusive of
other rights which any Litigation Trust Indemnified Party may otherwise have at law or in equity,
including, without limitation, common law rights to indemnification or contribution. Nothing in
this Section 6.2 will affect the rights or obligations of any Person (or the limitations on those rights


                                                  21
            Case 19-11781-LSS           Doc 797-3       Filed 05/29/20      Page 23 of 35




or obligations) under any other agreement or instrument to which that Person is a party. Further,
the Litigation Trust hereby agrees: (i) that the Litigation Trust is the indemnitor of first resort (i.e.,
in the event any Litigation Trust Indemnified Party has the right to receive indemnification from
one or more third party, the Litigation Trust’s obligations to such Litigation Trust Indemnified
Party are primary); (ii) that the Litigation Trust shall be required to pay the full amount of expenses
(including attorneys’ fees) actually incurred by such Litigation Trust Indemnified Party in
connection with any proceeding as to which the Litigation Trust Indemnified Party is entitled to
indemnification hereunder in advance of the final disposition of such proceeding from the
Litigation Trust Proceeds; (iii) that the Litigation Trust irrevocably waives, relinquishes and
releases such third parties from any and all claims by the Litigation Trust against such third parties
for contribution, subrogation or any other recovery of any kind in respect thereof; and (iv) no
Litigation Trust Indemnified Party shall have the obligation to reduce, offset, allocate, pursue or
apportion any indemnification advancement, contribution or insurance coverage among multiple
parties owing indemnification obligations to such Litigation Trust Indemnified Party prior to the
Litigation Trust’s satisfaction of its indemnification obligations hereunder. For the avoidance of
doubt, each Litigation Trust Indemnified Party shall be entitled, subject to the terms hereof, to
indemnification for any costs and attorneys’ fees such Litigation Trust Indemnified Party may
incur in connection with enforcing any of its rights under this Article VI.

        6.3     Litigation Trust Liabilities. All liabilities of the Litigation Trust, including, without
limitation, indemnity obligations under Section 6.2, will be liabilities of the Litigation Trust as an
Entity and will be paid or satisfied solely from the Litigation Trust Assets and paid on a priority
basis. No liability of the Litigation Trust will be payable in whole or in part by any Litigation
Trust Beneficiary individually or in the Litigation Trust Beneficiary’s capacity as a Litigation Trust
Beneficiary, by the Litigation Trustee individually or in the Litigation Trustee’s capacity as
Litigation Trustee or by any representative, member, partner, shareholder, director, officer,
professional, employees, agent, affiliate or advisor of any Litigation Trust Beneficiary, the
Litigation Trustee or their respective affiliates.

                                            ARTICLE VII
                                           TAX MATTERS

        7.1     Treatment of Litigation Trust Assets Transfer. For all federal income tax purposes,
all parties (including, without limitation, the Company Parties, the Litigation Trustee and the
Litigation Trust Beneficiaries) shall treat the transfer of the Litigation Trust Assets to the Litigation
Trust for the benefit of the Litigation Trust Beneficiaries, whether their Claims or Interests are
Allowed on or after the Effective Date, including any amounts or other assets subsequently
transferred to the Litigation Trust (but only at such time as actually transferred) as (a) a transfer of
the Litigation Trust Assets (subject to any obligations relating to such Litigation Trust Assets)
directly to the Litigation Trust Beneficiaries followed by (b) the transfer by the Litigation Trust
Beneficiaries to the Litigation Trust of the Litigation Trust Assets in exchange for Litigation Trust
Interests. Accordingly, the Litigation Trust Beneficiaries shall be treated for U.S. federal income
tax purposes as the grantors and owners of their respective share of the Litigation Trust Assets.
The foregoing treatment shall also apply, to the extent permitted by applicable law, for state and
local income tax purposes. All income of the Litigation Trust shall be treated as subject to tax on
a current basis.



                                                   22
              Case 19-11781-LSS        Doc 797-3       Filed 05/29/20     Page 24 of 35




        7.2     Tax Reporting and Payment.

                (a)     The “taxable year” of the Litigation Trust shall be the “calendar year” as
such terms are defined in section 441 of the IRC. The Litigation Trustee shall file tax returns for
the Litigation Trust treating the Litigation Trust as a grantor trust pursuant to Treasury Regulation
section 1.671-4(a) and in accordance with this Section 7.2. The Litigation Trustee also will
annually, by May 1 of each year, send to each Litigation Trust Beneficiary a separate statement
setting forth such holder’s share of items of income, gain, loss, deduction or credit (including the
receipts and expenditures of the Litigation Trust) as relevant for U.S. federal income tax purposes
and will instruct all such Litigation Trust Beneficiaries to use such information in preparing their
U.S. federal income tax returns. The Litigation Trustee shall also file (or cause to be filed) any
other statement, return or disclosure relating to the Litigation Trust that is required by any
Governmental Unit.

               (b)     Allocations of Litigation Trust taxable income among the Litigation Trust
Beneficiaries shall be determined by reference to the manner in which an amount of Cash equal to
such taxable income would be distributed (were such Cash permitted to be distributed at such time,
and without regard to any restrictions on distributions set forth in the Plan or this Agreement) if,
immediately prior to such deemed distribution, the Litigation Trust had distributed all its assets
(valued at their tax book value) to the Litigation Trust Beneficiaries, adjusted for prior taxable
income and loss and taking into account all prior and concurrent distributions from the Litigation
Trust. Similarly, taxable loss of the Litigation Trust shall be allocated by reference to the manner
in which an economic loss would be borne immediately after a hypothetical liquidating distribution
of the remaining Litigation Trust Assets. The tax book value of the Litigation Trust Assets for
purposes of this Section 7.2(b) shall equal their fair market value on the Effective Date, adjusted
in accordance with tax accounting principles prescribed by the IRC, the applicable Treasury
Regulations and other applicable administrative and judicial authorities and pronouncements.

               (c)     The Litigation Trustee shall be responsible for payment, out of the
Litigation Trust Assets, of any taxes imposed on the Litigation Trust or the Litigation Trust Assets.

        7.3     Withholding of Taxes.

                (a)     The Litigation Trustee shall deduct and withhold and pay to the appropriate
Governmental Unit all amounts required to be deducted or withheld pursuant to the IRC or any
provision of any state, local or non-U.S. tax law with respect to any payment or distribution to the
Litigation Trust Beneficiaries. Notwithstanding the above, each holder of an Allowed Prepetition
Term Loan Claim that is to receive a distribution under the Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any taxes imposed on such holder by any
governmental authority, including income, withholding and other tax obligations, on account of
such distribution. All such amounts withheld and paid to the appropriate Governmental Unit shall
be treated as amounts distributed to such Litigation Trust Beneficiaries for all purposes of this
Agreement.

                (b)     The Litigation Trustee shall be authorized to collect such tax information
from the Litigation Trust Beneficiaries (including, without limitation, social security numbers or
other tax identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan,


                                                  23
             Case 19-11781-LSS               Doc 797-3    Filed 05/29/20   Page 25 of 35




the Confirmation Order and this Agreement. As a condition to receive distributions under the
Plan, all Litigation Trust Beneficiaries may be required to identify themselves to the Litigation
Trustee and provide tax information and the specifics of their holdings, to the extent the Litigation
Trustee deems appropriate, including an IRS Form W-9 or, in the case of Litigation Trust
Beneficiaries that are not United States persons for federal income tax purposes, certification of
foreign status on an applicable IRS Form W-8.

        7.4     Valuation. The valuation of the Litigation Trust Assets prepared pursuant to
Section 2.7 shall be used consistently by all parties (including, without limitation, the Litigation
Trust, the Litigation Trustee and the Litigation Trust Beneficiaries) for all federal income tax
purposes. The Litigation Trust also shall file (or cause to be filed) any other statements, returns or
disclosures relating to the Litigation Trust that are required by any governmental unit.

        7.5    Expedited Determination of Taxes. The Litigation Trustee may request an
expedited determination of taxes of the Litigation Trust under section 505(b) of the Bankruptcy
Code for all returns filed for, or on behalf of, the Litigation Trust for all taxable periods through
the termination of the Litigation Trust.

        7.6     Foreign Tax Matters. The Litigation Trustee shall duly comply on a timely basis
with all obligations, and satisfy all liabilities, imposed on the Litigation Trustee or the Litigation
Trust under non-United States law relating to taxes. The Litigation Trustee, or any other legal
representative of the Litigation Trust, shall not distribute the Litigation Trust Assets or proceeds
thereof without having first obtained all certificates required to have been obtained under
applicable non-United States law relating to taxes.

                                      ARTICLE VIII
                             TERMINATION OF LITIGATION TRUST

         8.1    Termination. The Litigation Trust shall be dissolved upon the latest to occur of the
following events or determinations: (a) all of the Litigation Trust Assets have been distributed
pursuant to the Plan and this Agreement; (b) the Litigation Trustee determines that the
administration of any remaining Litigation Trust Assets is not likely to yield sufficient additional
Litigation Trust Proceeds to justify further pursuit; and (c) the winding down of the Chapter 11
Cases and the Estates; provided, however, that in no event shall the Litigation Trust be dissolved
later than four years from the Effective Date. 3 If at any time the Litigation Trustee determines, in
reliance upon the advice of the Litigation Trust Professionals (or any one or more of them), that
the expense of administering the Litigation Trust so as to make a final distribution to the Litigation
Trust Beneficiaries is likely to exceed the value of the Litigation Trust Assets then remaining in
the Litigation Trust, the Litigation Trustee may apply to the Bankruptcy Court for authority to
(i) reserve any amount necessary to dissolve the Litigation Trust, (ii) donate any balance to a
charitable organization (A) described in section 501(c)(3) of the IRC, (B) exempt from U.S.
federal income tax under section 501(a) of the IRC, (C) not a “private foundation,” as defined in
section 509(a) of the IRC and (D) that is unrelated to the Company Parties, the Litigation Trust,
the Litigation Trustee, any Litigation Trust Professionals and any insider of any of the foregoing
and (iii) dissolve the Litigation Trust (all of the foregoing actions in clauses (i) through (iii) being

3
    Note to Draft: Tax counsel to discuss.



                                                     24
            Case 19-11781-LSS          Doc 797-3       Filed 05/29/20     Page 26 of 35




referred to as the “Dissolution Process”). Such date upon which the Litigation Trust shall finally
be dissolved shall be referred to herein as the “Termination Date.”

        8.2    Continuance of Litigation Trust for Winding Up. During the Dissolution Process,
the Litigation Trustee, solely for the purpose of liquidating and winding up the affairs of the
Litigation Trust, shall continue to act as such until its duties have been fully performed. During
the Dissolution Process, the Litigation Trustee shall continue to be entitled to receive the Litigation
Trustee Fees called for by Section 5.2(a) and subject to Section 2.3. Upon distribution of all the
Litigation Trust Assets, the Litigation Trustee shall retain the books, records and files that shall
have been delivered or created by the Litigation Trustee to the extent not otherwise required to be
handled by the Litigation Trustee in accordance with Section 2.2. At the Litigation Trustee’s
discretion, but subject in all cases to Section 2.2, all of such records and documents may be
destroyed no earlier than two (2) years following the Termination Date as the Litigation Trustee
deems appropriate (unless such records and documents are necessary to fulfill the Litigation
Trustee’s obligations hereunder). Except as otherwise specifically provided herein, upon the
Termination Date, the Litigation Trustee shall be deemed discharged and have no further duties or
obligations hereunder, except to account to the Litigation Trust Beneficiaries as provided herein,
the Litigation Trust Interests shall be cancelled, and the Litigation Trust will be deemed to have
dissolved.

                                      ARTICLE IX
                                 AMENDMENT AND WAIVER

        9.1    Subject to Sections 9.2 and 9.3, and following the provision of reasonable advance
notice to the Reorganized Debtors and the Litigation Trust Beneficiaries, the Litigation Trustee
may seek Bankruptcy Court approval of any amendment, supplement or waiver with respect to
any provision of this Agreement; provided, however, that in no event shall any Party seek approval
of any amendment, supplement, or waiver that would conflict with Article X of the Plan. Technical
amendments to this Agreement may be made, as necessary to clarify this Agreement or enable the
Litigation Trustee to effectuate the terms of this Agreement, by the Litigation Trustee, but only
following reasonable advance notice to the Litigation Trust Beneficiaries.

        9.2     Notwithstanding Section 9.1, no amendment, supplement or waiver of or to this
Agreement shall (a) affect the payments or distributions to be made under the Plan, the
Confirmation Order or this Agreement, (b) adversely affect the U.S. federal income tax status of
the Litigation Trust as a “liquidating trust” or (c) be inconsistent with the purpose and intention of
the Litigation Trust to liquidate in an expeditious but orderly manner the Litigation Trust Assets
in accordance with Treasury Regulation section 301.7701-4(d), unless each Litigation Trust
Beneficiary consents to such amendment, supplement or waiver in writing, and in advance of such
amendment supplement or waiver.

        9.3     No failure by the Litigation Trust or the Litigation Trustee to exercise or delay in
exercising any right, power, or privilege hereunder shall operate as a waiver, nor shall any single
or partial exercise of any right, power, or privilege hereunder preclude any further exercise thereof,
or of any other right, power, or privilege.




                                                  25
            Case 19-11781-LSS          Doc 797-3       Filed 05/29/20   Page 27 of 35




                                     ARTICLE X
                              MISCELLANEOUS PROVISIONS

       10.1 Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without reference to principles of conflicts of law that
would require or permit application of the law of another jurisdiction).

        10.2 Jurisdiction. Subject to the proviso below, the Parties agree that the Bankruptcy
Court shall have jurisdiction over the Litigation Trust and the Litigation Trustee, including,
without limitation, the administration and activities of the Litigation Trust and the Litigation
Trustee to the fullest extent permitted by law; provided, however, that notwithstanding the
foregoing, the Litigation Trustee shall have power and authority to bring any action in any court
of competent jurisdiction to prosecute any of the Litigation Claims and pursue any recoveries in
respect of any Litigation Claims. Each Party to this Agreement hereby irrevocably consents to the
jurisdiction of the Bankruptcy Court in any action to enforce, interpret or construe any provision
of this Agreement or of any other agreement or document delivered in connection with this
Agreement, and also hereby irrevocably waives any defense of improper venue, forum non
conveniens, or lack of personal jurisdiction to any such action brought in the Bankruptcy Court.
Each Party hereby irrevocably consents to the service by certified or registered mail, return receipt
requested, of any process in any action to enforce, interpret, or construe any provision of this
Agreement.

        10.3 Severability. In the event any provision of this Agreement or the application
thereof to any person or circumstances shall be determined by Final Order to be invalid or
unenforceable to any extent, the remainder of this Agreement or the application of such provision
to persons or circumstances or in jurisdictions other than those as to or in which it is held invalid
or unenforceable, shall not be affected thereby, and each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

        10.4 Notices. Any notice or other communication required or permitted to be made
under this Agreement shall be in writing and shall be deemed to have been sufficiently given, for
all purposes, if delivered personally or by facsimile or electronic communication, sent by
nationally recognized overnight delivery service or mailed by first-class mail, to the receiving
party’s address below:

               (a)     if to the Litigation Trustee, to:

                       [●]
                       [●]
                       [●]
                       Attn: [●]
                       Email: [●]

               (b)    if to any Litigation Trust Beneficiary, to the last known address of such
Litigation Trust Beneficiary according to the Litigation Trustee’s records;

               (c)     if to the Company Parties, to:



                                                  26
           Case 19-11781-LSS         Doc 797-3       Filed 05/29/20    Page 28 of 35




                      [●]
                      [●]
                      [●]
                      Attn: [●]
                      Email: [●]

                      and a copy (which shall not constitute notice) to:

                      [●]
                      [●]
                      [●]
                      Attn: [●]
                      Email: [●]

               (d)    if to the Reorganized Debtors:

                      [●]
                      [●]
                      [●]
                      Attn: [●]
                      Email: [●]

                      and a copy (which shall not constitute notice) to:

                      [●]
                      [●]
                      [●]
                      Attn: [●]
                      Email: [●]

       10.5 Headings. The headings contained in this Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.

        10.6 Plan and Confirmation Order. The principal purpose of this Agreement is to aid in
the implementation of the Plan and, therefore, this Agreement incorporates and, is subject to the
provisions of the Plan and the Confirmation Order. In the event of any direct conflict or
inconsistency between any provision of this Agreement, on the one hand, and the provisions of the
Plan, on the other hand, the provisions of this Agreement shall govern and control. In the event of
any direct conflict or inconsistency between any provision in this Agreement, on the one hand, and
the provisions of the Confirmation Order, on the other hand, the provisions of the Confirmation
Order shall govern and control.

        10.7 Entire Agreement. This Agreement and the exhibits attached hereto, together with
the Plan and the Confirmation Order, contain the entire agreement between the parties and
supersede all prior and contemporaneous agreements or understandings between the parties with
respect to the subject matter hereof.



                                                27
            Case 19-11781-LSS         Doc 797-3      Filed 05/29/20    Page 29 of 35




        10.8 Successors in Interest. This Agreement shall be binding upon and inure to the
benefit of any successor in interest to any one or more of the Company Parties, including, but not
limited to, the Reorganized Debtors (as limited by the Plan and the Confirmation Order), that shall,
upon becoming any such successor be subject to and obligated to comply with the terms and
conditions hereof, including, specifically, the terms of Section 2.2.

        10.9 Limitations. Except as otherwise specifically provided in this Agreement, the Plan
or the Confirmation Order, nothing herein is intended or shall be construed to confer upon or to
give any person other than the parties hereto and the Litigation Trust Beneficiaries any rights or
remedies under or by reason of this Agreement and notwithstanding anything in this Agreement,
the Parties hereby acknowledge and agree that nothing herein is intended to, does, or shall be
construed to prejudice or harm in any way the rights, remedies or treatment (including any releases,
exculpation, indemnification, or otherwise) of any Released Party or Exculpated Party, solely in
their capacity as a Released Party or Exculpated Party, under the Plan.

       10.10 Further Assurances. From and after the Effective Date, the parties hereto covenant
and agree to execute and deliver all such documents and notices and to take all such further actions
as may reasonably be required from time to time to carry out the intent and purposes of this
Agreement, and to consummate the transactions contemplated hereby.

       10.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but such counterparts shall together constitute but one
and the same instrument. A facsimile or electronic mail signature of any party shall be considered
to have the same binding legal effect as an original signature.




                                                28
            Case 19-11781-LSS         Doc 797-3        Filed 05/29/20        Page 30 of 35




        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers, representatives or agents, effective
as of the date first above written.

                                               CORNUCOPIA OIL & GAS COMPANY, LLC, as
                                               a settlor



                                               By: ________________________________
                                               Name: [●]
                                               Title: [●]



                                               CORSAIR OIL & GAS LLC, as a settlor



                                               By: ________________________________
                                               Name: [●]
                                               Title: [●]



                                               FURIE OPERATING ALASKA, LLC, as a settlor



                                               By: ________________________________
                                               Name: [●]
                                               Title: [●]



                                               [●], as Litigation Trustee



                                               By: ________________________________
                                               Name: [●]
                                               Title: [●]




                              Signature Page to Litigation Trust Agreement
            Case 19-11781-LSS         Doc 797-3        Filed 05/29/20        Page 31 of 35




STATE OF                       )
                               ss.:
COUNTY OF                      )

             On _____________, 2020 before me, the undersigned, personally appeared
_________________ (name), __________________ (title) of CORNUCOPIA OIL & GAS
COMPANY, LLC, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed the instrument.

                               ______________________________________________________
                               (signature and office of individual taking acknowledgment)



STATE OF                       )
                               ss.:
COUNTY OF                      )

             On _____________, 2020 before me, the undersigned, personally appeared
_________________ (name), __________________ (title) of CORSAIR OIL & GAS LLC,
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

                               ______________________________________________________
                               (signature and office of individual taking acknowledgment)



STATE OF                       )
                               ss.:
COUNTY OF                      )

            On _____________, 2020 before me, the undersigned, personally appeared
_________________ (name), __________________ (title) of FURIE OPERATING ALASKA,
LLC, personally known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

                               ______________________________________________________
                               (signature and office of individual taking acknowledgment)




                              Signature Page to Litigation Trust Agreement
           Case 19-11781-LSS         Doc 797-3        Filed 05/29/20        Page 32 of 35




STATE OF                     )
                             ss.:
COUNTY OF                    )

             On _____________, 2020 before me, the undersigned, personally appeared
_________________ (name), __________________ (title) of __________________ (NAME OF
LITIGATION TRUSTEE), personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed the instrument.

                             ______________________________________________________
                             (signature and office of individual taking acknowledgment)




                             Signature Page to Litigation Trust Agreement
Case 19-11781-LSS   Doc 797-3        Filed 05/29/20      Page 33 of 35




                          EXHIBIT A

            Form of Common Interest Agreement

                            [To come.]




               Exhibit A to Litigation Trust Agreement
Case 19-11781-LSS   Doc 797-3        Filed 05/29/20      Page 34 of 35




                          EXHIBIT B

             Compensation of Litigation Trustee

                            [To come.]




               Exhibit B to Litigation Trust Agreement
             Case 19-11781-LSS      Doc 797-3        Filed 05/29/20      Page 35 of 35




                                           Schedule 1

                       Ratable Shares Percentages and Claim Amounts

I.     Ratable Shares Percentages

 Litigation Trust Beneficiaries                          Ratable Share Percentage

 [Melody Beneficiaries]                                  [X]%

 [ECP Beneficiaries]                                     [X]%



II.    Claim Amounts

[To come.]




                              Schedule 1 to Litigation Trust Agreement
